                                           UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF NORTH CAROLINA
                                               CHARLOTTE DIVISION
                                            DOCKET NO. 3:18-CR-202-MOC

                UNITED STATES OF AMERICA,                               )
                                                                        )
                                                                        )
                                                                        )
                Vs.                                                     )                 ORDER
                                                                        )
                TONY BERNARD ALEXANDER,                                 )
                                                                        )
                                       Defendant.                       )


                          THIS MATTER is before the Court on Defendant’s pro se Motion for Reconsideration,

               (Doc. No. 103), of this Court’s order affirming the detention order of the U.S. magistrate judge.

               The Court DENIES the motion for reconsideration.

                          IT IS SO ORDERED.


Signed: April 13, 2021




                                                              1

                         Case 3:18-cr-00202-MOC-DSC Document 104 Filed 04/13/21 Page 1 of 1
